-an
 )'                                     2015 Ark. App. 399



                       ARI(ANSAS COURT OF APPEALS
                                             DIVISION I
                                           tto. CR-14-971

      ARNOLD LEE McCABE, SR.                         opinion DeliveredJuNE 17, 2015
                                   APPELLANT
                                                     APPEAL FROM THE CRAWFORD
                                                     COUNTY CIRCUIT COURT
                                                     lNo.   17CR-10-4401

      STATE OF ARKANSAS                              HONORABLE GARY RAY
                                      APPELLEE       COTTRELL, JUDGE

                                                     AFFIRMED; MOTION TO
                                                     WITHDRAW GRANTED


                                   DAVID M. GLOVER, Judge


             ln 2011, Arnold McCabe pled guilry to the offense of battery in the second degree

      on an employee of a correctional facility. He was sentenced to two years in the Arkansas

      Department of Correction, to be followed by an additional four years' suspended imposition

      of sentence. On February 7, 2074, the State filed a petition to revoke his suspended

      sentence, allegng that he violated its terms and conditions by conrnritting the offense   of

      second-degree battery on or about January 2, 2014. The revocation hearing was held on

      May 7,201,4. The primary testimony came from Derek Steward, who was McCabe's friend

      and the alleged victim o[ the attack. Following the hearing, the trial court revoked

      McCabe's suspended sentence and sentenced him ro four years in the Arkansas Departnrent

      of Correction.
t
f                                             2015 Ark. App. 399


             McCabe's counsel has filed a motion to withdraw and a brief purporting to conrply

    with the requirements of Anders u. Calfornia, 386 U.S. 738 (1967), and Rule 4-3(k) of the

    Rules of the Arkansas Supreme Court and Court of Appeals, contending that an appeal in

    this case would be wholly without merit. Counsel's abstract and addendum include all ofthe

    trial court's rulings that were adverse to McCabe, and counsel also explains why those rulings

    would not support         a   meritorious appeal. The clerk of our couft provided McCabe with   a



    copy of his counsel's motion and brief and alerted McCabe to his right to file points of

    appeal, which he          did. The State has filed a brief in     response   to those points and
    supplemented the addendum, adding the proof of service, the underlying plea agreement,

    and the conditions for the suspended sentence.

             Based on our review of the record and the briefs presented to this court, we conclude

    that there has been flull compliance with Anders, supra, and our Rule 4-3(k), and that        an


    appeal   in this   case   would be wholly without merit. Counsel's motion to withdraw           is


    granted, and the revocation of McCabe's suspended sentence and imposition of a four-year

    sentence is affirmed.

             A{firmed; motion to withdraw granted.

             HnRRlsoN and KtNaRo,lJ.,            agree.

             Lisa-Marie Norris, for appellant.

             No response.




                                                                                          cR-14-97r